Citation Nr: 1707674	
Decision Date: 03/13/17    Archive Date: 03/21/17

DOCKET NO.  09-44 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to an increased initial rating for right knee patellofemoral degenerative joint disease, rated at 20 percent from April 16, 2007 through May 4, 2009, at 100 percent from May 5, 2009 through July 31, 2009, and at 20 percent from August 1, 2009 through August 28, 2011.

2. Entitlement to an increased initial rating for right knee replacement, rated at 100 percent from August 29, 2011, and in excess of 60 percent beginning November 1, 2012.

3. Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1993 to January 1996. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from May 2008 and September 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 

The Board remanded these issues in October 2015 for further evidentiary and procedural development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's most recent VA examination to determine the severity of his right knee disability was in July 2013.  After reviewing the July 2013 VA examination and additional medical evidence of record, the Board has determined that a new VA examination is necessary in order to comply with the Court's decision in Correia v. McDonald, 28 Vet. App. 158, 169-170 (2016) (holding that to be adequate a VA examination of the joints must, wherever possible, include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint).  As a result, the Board will request in the directives below that the examiner take appropriate steps to address the findings in Correia.

In making this determination, the Board acknowledges the Veteran's current 60 percent evaluation under Diagnostic Code 5055 for right knee replacement.  Diagnostic Code 5055 warrants a 100 percent evaluation for one year following the implantation of prosthesis, which the Veteran received from August 29, 2011 to October 31, 2012.  The Veteran is currently in receipt of a 60 percent evaluation, effective November 1, 2012, for the chronic residuals of his right knee replacement.  This is the maximum evaluation available under Diagnostic Code 5055 following the initial year after implantation of the prosthesis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5055.  Regardless of the schedular maximum, a new examination is still necessary to determine if an extra-schedular evaluation is warranted under the provisions of  38 C.F.R. § 3.321 (b)(1). 

Furthermore, a new examination is necessary in order to determine if the Veteran warrants special monthly compensation under the provisions of 38 U.S.C. § 1114(s) in accordance with Bradley v. Peake, 22 Vet. App. 280 (2008) (holding that 38 U.S.C.A. § 1114(s) does not limit "a service-connected disability rated as total" to only a schedular rating of 100%, and 38 C.F.R. § 3.350(i) permits a TDIU rating based on a single disability to satisfy the statutory requirement of a total rating).  As a result, the issue of entitlement to a TDIU is inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1. Send notice to the Veteran requesting that he identify any other treatment that he is receiving for his right knee condition and request that he forward any additional records to VA to associate with the claims file.

If the Veteran is receiving regular VA treatment, obtain the updated medical records and associate them with the claims file.

2. Provide the Veteran with the appropriate application form (VA Form 21-8940) for a claim for TDIU.  Instruct the Veteran to complete and submit the form with all updated employment information since his last report of part time employment in September 2012. 

3. Schedule the Veteran for a VA examination with an examiner of appropriate knowledge and expertise to determine the current severity of his service-connected right knee disability. 

The claims folder and a copy of this REMAND must be made available for the examiner to review.  In accordance with the latest worksheet for rating joint disorders, the examiner is to provide a detailed review of the pertinent medical history, current complaints, and nature and extent of the Veteran's right knee disability.  The examiner should:

a) Provide range of motion findings with discussion of the DeLuca factors and explain their effect on any additional functional limitation for the bilateral knees. 

To the extent possible, the examiner is asked to opine as to the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for the Veteran's bilateral knees.  In addition, the examiner should address the impact of pain with notation at what degree motion becomes painful.  If the examiner is unable to so opine, he or she should clearly explain why that is so. 

b) Examine the stability of the right knee and indicate whether any instability is slight, moderate, or severe in degree.  The examiner should reconcile any findings of knee instability or lack thereof with the record. 

A complete rationale for any opinion expressed must be provided.  If any opinion cannot be given without resort to mere speculation, the examiner must explain why.

4.  Thereafter, readjudicate the claim for an increased for the Veteran's right knee, to include whether extra-schedular evaluation is warranted, and the Veteran's claim for entitlement to a TDIU, and consider whether the Veteran is entitled to special monthly compensation under the provisions of 38 U.S.C.A. § 1114(s).  Readjudication should be based on all evidence of record.  

If the benefits sought on appeal remain denied, the appellant and the appellant's representative, if any, should be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




